NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         NOV 25 2019
                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




JAMES ORTIZ; YOLANDA Y.                )      No. 18-56097
ORTIZ,                                 )
                                       )      D.C. No. 2:18-cv-05562-SJO-PLA
      Plaintiffs-Appellants,           )
                                       )      MEMORANDUM*
      v.                               )
                                       )
STATE OF CALIFORNIA;                   )
CITIBANK, NA, as Trustee for           )
American Home Mortgage Assets          )
Trust 2006-3, Mortgage Backed          )
Pass Through Certificates Series       )
2006-3,                                )
                                       )
      Defendants-Appellees.            )
                                       )

                    Appeal from the United States District Court
                        for the District of Central California
                     S. James Otero, District Judge, Presiding

                          Submitted November 14, 2019**
                              Pasadena, California

Before: FERNANDEZ, M. SMITH, and MILLER, Circuit Judges.

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      James Ortiz and Yolanda Ortiz (hereafter collectively “the Ortizes”) appeal

the district court’s dismissal of their action against the State of California1 and

Citibank, N.A., as Trustee (hereafter “Citibank”). We affirm.

      The Ortizes sought to enjoin proceedings in an unlawful detainer action

previously filed against them by Citibank and proceeding in the Superior Court of

the State of California for the County of Los Angeles. However, as the district

court held, due to the provisions of the Anti-Injunction Act, it could “not grant an

injunction to stay proceedings in [the] State court.” 28 U.S.C. § 2283; see also

California v. Randtron, 284 F.3d 969, 974 (9th Cir. 2002). We are aware of the

exceptions set forth in that Act. See 28 U.S.C. § 2283. However, nothing in the

record suggests that the Ortizes’ claims fell within one of those “narrow”2

exceptions, and if there were some doubt, we would have to resolve the doubt in

favor of the Anti-Injunction Act’s prohibition.3


      1
        On appeal, the Ortizes have waived their claims against the State of
California by stating that the State should not have been named as a defendant and
its dismissal was appropriate.
      2
       See Smith v. Bayer Corp., 564 U.S. 299, 306, 131 S. Ct. 2368, 2375, 180 L.
Ed. 2d 341 (2011).
      3
       See Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281,
297, 90 S. Ct. 1739, 1748, 26 L. Ed. 2d 234 (1970). We do not overlook the
                                                                     (continued...)

                                            2
      Moreover, because it is apparent that any amendment by the Ortizes would

fail to overcome the strictures of the Anti-Injunction Act, and would, therefore, be

futile, the district court did not err when it denied leave to amend. See Missouri ex

rel. Koster v. Harris, 847 F.3d 646, 655–56 (9th Cir. 2017).4

      AFFIRMED.




      3
       (...continued)
Ortizes’ suggestion that their claims could possibly fall under 42 U.S.C. § 1983.
See Mitchum v. Foster, 407 U.S. 225, 242–43, 92 S. Ct. 2151, 2162, 32 L. Ed. 2d
705 (1972). However, they did not plead that, and could not pursue an action
against the State of California under § 1983. Moreover, there is no indication that
Citibank was or is a state actor or an entity acting in concert with a state actor. See
Price v. Hawaii, 939 F.2d 702, 708 (9th Cir. 1991); Howerton v. Gabica, 708 F.2d
380, 382–83 (9th Cir. 1983); see also West v. Atkins, 487 U.S. 42, 48, 108 S. Ct.
2250, 2255, 101 L. Ed. 2d 40 (1988).
      4
       In light of our decision regarding the Anti-Injunction Act, we need not, and
do not, take up the other issues raised by the parties on appeal.

                                           3